Name: Commission Regulation (EEC) No 3656/85 of 23 December 1985 concerning the quantity of high-quality beef and veal from the United States of America and from Canada that may be imported under the arrangements laid down in Regulation (EEC) No 3655/85 for 1986
 Type: Regulation
 Subject Matter: trade;  America
 Date Published: nan

 No L 348/30 24. 12. 85Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3656/85 of 23 December 1985 concerning the quantity of high-quality beef and veal from the United States of America and from Canada that may be imported under the arrangements laid down in Regulation (EEC) No 3655/85 for 1986 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3583/85 of 17 December 1985 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff (1 986) ('), Whereas Article 7 of Commission Regulation (EEC) No 3655/85 of 23 December 1985 laying down detailed rules for the application of the import arrangements provided for by Regulations (EEC) No 3582/85 and (EEC) No 3583/83 in the beef and veal sector (2) stipulates that import licences for the meat referred to in Article 1 ( 1 ) (d) of the Regulation must be applied for and issued in accor ­ dance with Articles 12 and 15 of Commission Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EEC) No 552/85 (4) ; Whereas the quantity for which licence applications can be submitted under these conditions should be stated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Licence applications can be submitted, in accordance with Article 12 of Regulation (EEC) No 3377/80 during the first 10 days of the month of January 1986 for a total quantity of 10 000 tonnes of beef and veal originating in and imported from the United States of America and from Canada . Article 2 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1985 . For the Commission Frans ANDRIESSEN Vice-President ( ¢) OJ No L 343, 20 . 12. 1985, p. 8 . (2) See page 24 of this Official Journal . (3) OJ No L 241 , 13 . 9 . 1980, p. 5 . (4) OJ No L 63, 2. 3 . 1985, p. 13 .